Case 20-12226-JDW   Doc 45    Filed 03/22/21 Entered 03/22/21 15:35:56   Desc Main
                             Document      Page 1 of 2



              IN THE UNITED STATES BANKRUPTCY COURT
             FOR THE NORTHERN DISTRICT OF MISSISSIPPI

RE:   CHARLES DALLAS HUNSUCKER                    CASE NO: 20-12226-JDW
      DEBTOR                                      CHAPTER 13


                    NOTICE OF CHANGE OF ADDRESS


      YOU ARE HEREBY NOTIFIED that creditor Amy Hunsucker’s mailing

address has changed. The new address is:

                            7155 Copper Ridge Rd.
                          Lake Cormorant, MS 38641

DATED: March 22, 2021

                                     ____/s/William L. Fava     ____
                                     WILLIAM L. FAVA (MSB#101348)
                                     Attorney at Law

FAVA FIRM
155 Stateline Road East
P.O. Box 783
Southaven, MS 38671
(662) 536-1116
Case 20-12226-JDW    Doc 45    Filed 03/22/21 Entered 03/22/21 15:35:56   Desc Main
                              Document      Page 2 of 2




                          CERTIFICATE OF SERVICE


      I, William L. Fava, Attorney for Amy Hunsucker, do hereby certify that I

have this day mailed, by United States mail, postage prepaid, a true and

correct copy of the above and foregoing Notice to the following:

Locke D. Barkley
Via ECF at sbeasley@barkley13.com

U.S. Trustee
Via ECF at USTPRegion05.AB.ECF@usdoj.gov

      SO CERTIFIED on this the 22nd day of March 2021.



                                                   ___/s/William L. Fava____
                                                   WILLIAM L. FAVA
                                                   Attorney at Law

FAVA FIRM
155 Stateline Road East
P.O. Box 783
Southaven, MS 38671
(662) 536-1116
